

Trimble Navigation Limited
Board of Directors Compensation Policy
(effective as of May 1, 2013)


The following is a schedule of the elements of compensation and expense
reimbursement for nonemployee members of the Trimble board of directors,
effective as of May 1, 2013.
 
•
 
A stock option grant of 25,000 shares under the Trimble Amended and Restated
2002 Stock Plan upon the initial appointment or election to the board.

 
•
 
An additional annual stock option grant of 25,000 shares to be granted to each
director upon re-election by the shareholders at Trimble’s Annual Shareholders’
Meeting.

 
•
 
Options granted to directors are at fair market value on the date of grant and
will have a term of 7 years, vesting monthly, on a pro-rated basis, over 1 year.
Vested options are exercisable for 12 months after the individual ceases to be a
member of the board, but in no event longer than the regular term of the stock
option grant.

 
•
 
An annual cash retainer of $60,000, payable quarterly, commencing with the
company’s third fiscal quarter.

  
•
 
A director will be paid a travel and transportation allowance, in lieu of
reimbursement for expenses, in accordance with the following schedule:

$4,000 for travel to a meeting held between 1,000 miles and 3,000 miles from the
director’s place of residence.
$15,000 for travel to a meeting held more than 3,000 miles from the director’s
place of residence.
 
 
 
 
Note:
 
Miles are one-way and will be measured by air miles between airports.
 
 
Nickolas W. Vande Steeg will be paid a travel and transportation allowance of
$1,500.

 
•
 
Reimbursement of travel expenses consistent with Trimble policy for travel to a
meeting held less than 1,000 miles from the director’s place of residence and
all necessary travel on Trimble business, other than to attend a board meeting.




